     Case: 1:19-cv-02820 Document #: 16 Filed: 06/18/19 Page 1 of 1 PageID #:43

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Allen E. Dixon
                                      Plaintiff,
v.                                                      Case No.: 1:19−cv−02820
                                                        Honorable Robert M. Dow Jr.
Capital One Bank (USA), N.A.
                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, June 18, 2019:


        MINUTE entry before the Honorable Robert M. Dow, Jr:Status hearing held on
6/18/2019. Initial disclosures due by 7/15/2019. Fact discovery deadline 11/15/2019.
Status hearing set for 11/12/2019 at 09:00 AM.Mailed notice(clw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
